Opinion by
Mb. Justice McCollum,
The Philipsburg Water Company was incorporated on June 15, 1881, for the purpose of furnishing water to the inhabitants of the borough of Philipsburg in Centre county. It promptly entered upon the prosecution of the work for which it was created. For thirteen years from the commencement of operations it was restricted to the furnishing of water to the inhabitants of said borough, but as it was desirous of increasing its business it obtained on August 31, ,1894, an amendment of its charter authorizing it to furnish water to the inhabitants of places adjacent thereto.
The Citizens Water Company was incorporated on January 19, 1897, for the purpose of supplying water to the inhabitants of the borough of Philipsburg, and to such persons, partnerships and corporations residing therein and adjacent thereto as de*30sired the same. It proceeded without delay to make arrangements for an adequate supply of water, and to provide the proper facilities for conveying it to its patrons within the territory included in its charter. While thus engaged it was met by the Philipsburg Company with a bill in equity to restrain it from appropriating the water of Cold Stream, or in any manner interfering with the accustomed flow of the same, and also to restrain it from diverting the water from said company’s dam, reservoirs, pipes, etc., and from supplying or attempting to supply the inhabitants of Philipsburg with water in any manner whatever so as to interfere with the exclusive franchises previously enjoyed by said company, and finally to restrain it from doing any act or acts by which the value of the capital stock of said company would be in any manner impaired.
The Citizens Company promptly filed its answer to the bill and thereupon the parties agreed that the ease should be heard as upon final hearing upon bill, answer and testimony.
The most important question raised by the pleadings was whether the Philipsburg Company possessed the exclusive privilege of furnishing water to the inhabitants within the territory embraced in its charter. That the company by its original charter acquired the privilege under and by virtue of the act of 1874, and subject to the restriction imposed by it, is undisputed. The question whether the act of June 2,1887, and the company’s amendment of its charter in 1894 deprived it of the privilege there acquired was not decided by the court below, althoughit was held in Luzerne Water Co. v. Toby Creek Water Co., 148 Pa. 568, that the said act repealed by implication the exclusive privileges given to water companies by the act of 1874. It was evidently considered unnecessary to determine this question, as the court found that the complainant had, for a period of five years, divided among its stockholders, from its earnings, a dividend equal to eight per cent per annum upon its capital stock. It is conceded that if this finding was authorized by the evidence the complainant’s claim of an exclusive privilege is defeated by it. The evidence on which the finding was based related to the stock and cash dividends. We have carefully examined this evidence and are convinced by it that it fully warranted the finding, and that the latter was the only conclusion fairly de~ ducible from the former.
*31The other matters of which the Philipsburg Company complains in its bill relate to the water supply required for the inhabitants within the territory covered by its charter, and to the depreciation in value of its capital stock as a consequence of the competition which would naturally follow the establishment of another plant. The answer to these complaints is that the water supply of Cold Stream is more than twenty times the quantity of water consumed by the inhabitants of Philipsburg, as furnished by the complaining company, and that the probable effect upon the value of its capital stock as the result of competition is no cause for the intervention of a court of equity. Besides the Philipsburg Company has never condemned Cold Stream or any portion of it for the purposes of its charter, although the water supply for its customers has, since the establishment of its plant until the present time, been furnished from it. The Philipsburg Company therefore has as against the Citizens Company the position and rights of a lower riparian owner, and nothing more.
All the material facts found by the court have adequate support in the evidence, and we discover nothing in them which calls for an issuance of the injunction prayed for in the company’s bill. The case before us is not within the class of which White v. City of Meadville is a type, and therefore a discussion of cases of that class is unnecessary. They are not applicable to the case at bar.
Judgment affirmed.